Citation Nr: 0725894	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
October 1992.  He also had subsequent service in the U.S. 
Army Reserves.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for chronic schizophrenia, undifferentiated type.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.

2.  Competent evidence of schizophrenia in service, a medical 
diagnosis of schizophrenia within one year following the 
veteran's discharge from service, or of a nexus between the 
post-service schizophrenia and service, is not of record.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
nor may schizophrenia be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
schizophrenia (a psychosis) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to prevail on the issue of service 
connection, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for paranoid schizophrenia.  
The service medical records are silent for any findings or 
diagnoses of a psychiatric disorder.  At separation, the 
veteran's medical evaluation did not indicate psychological 
problems.  In a report of medical history completed by the 
veteran at that time, he denied any history of depression, 
excessive worry or nervous trouble of any sort.  Post service 
medical records show that the veteran was first diagnosed 
with paranoid schizophrenia in 1996.  The veteran received 
treatment for the schizophrenia from 1996 to 1997 from a 
private medical doctor.  VA provided treatment for his 
schizophrenia as well, at least through December 2004.  The 
veteran also states that he began treatment for his 
schizophrenia in 1996.  This is more than one year after he 
left active duty.  

The Board has considered lay statements from the veteran's 
mother indicating that the veteran's personality seemed to 
change when he returned from service.  However, there is a 
lack of competent evidence of a nexus between the diagnosis 
of paranoid schizophrenia and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service. Again, 
the first showing of schizophrenia was approximately four 
years after the veteran's discharge from service, which is 
evidence against continuity of symptomatology.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Without competent evidence of a nexus 
between the diagnosis of paranoid schizophrenia and service, 
the Board cannot grant service connection.

The veteran's assertion that paranoid schizophrenia is 
related to his service does not assist him in his claim, as 
it has not been shown that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For similar reasons, the veteran's mother is also not 
competent to determine when he began suffering from 
schizophrenia.  Beausoleil, 8 Vet. App. at 464, see Espiritu, 
2 Vet. App at 494.

Additionally, with regard to the veteran's service during a 
time of war and receipt of a Combat Infantryman Badge, the 
Board notes that at no time during the appeal does the 
veteran allege that his schizophrenia began in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application in this case.

The Board notes that the veteran was in the Reserves from 
November 1992 to January 1996, and he has argued that his 
schizophrenia was diagnosed within one year of his separation 
from the Reserves.  However, presumptive periods do not apply 
to active duty for training or inactive duty for training in 
the Reserves.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Furthermore, the evidence does not otherwise show 
that the veteran's schizophrenia had its onset prior to his 
first documented treatment in March 1996, to include during 
any period of active duty for training or inactive duty for 
training, or that it is otherwise related to his service in 
the Reserves.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for paranoid schizophrenia first shown years after service, 
and the benefit-of-the-doubt rule is not for application. See 
Gilbert, 1 Vet. App. at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Agency of Original Jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in August 
2004, prior to the initial adjudication of the claim.  The 
VCAA letter notified the veteran of what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by the VA.  The 
letter also stated that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The content of the letter clearly complied with all 
four elements set forth by the Court in Pelegrini, supra.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The veteran was sent the letter required by Dingess in March 
2006.  Thus, the veteran was notified that he should identify 
all relevant evidence to support a claim for service 
connection.  Although the August 2004 letter did not explain 
how the Board determined both the degree of disability and 
effective date elements, the Board nevertheless finds that as 
the veteran's claims were readjudicated in a May 2006 
Supplemental Statement of the Case (SSOC), any error as to 
the August 2004 letter was nonprejudicial.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a Statement of the Case or SSOC, is 
sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA received the veteran's service 
medical records.  The VA also received VA outpatient 
treatment records and private medical records.  VA also 
attempted to obtain the veteran's Social Security 
Administration (SSA) records, if any.  It is noted that the 
veteran thereafter did not indicate receipt of SSA benefits 
or that any such reports, if available, would tend to 
substantiate his claim.  In fact, as noted below, the record 
indicates that the veteran was employed.  As such, no further 
action in this regard is needed.

The veteran and his representative both asked the AOJ to 
allow the veteran to submit information from previous 
employers prior to certifying the claim to the Board for 
review.  In May 2006, the AOJ sent the veteran a SSOC stating 
that if the veteran wanted to provide additional evidence, he 
must do so within sixty days of the date of that letter.  
That same month, the veteran wrote to the AOJ and 
acknowledged receiving this letter.  In July 2006, the 
veteran again asked the AOJ to keep his file open for another 
sixty days.  The AOJ kept his file open for nearly a year, or 
until June 2007.  

The veteran was afforded ample time to provide evidence to 
the AOJ to substantiate his claim.  He did not do so.  
Furthermore, the AOJ explained to the veteran that it would 
obtain information on his behalf if he submitted appropriate 
waiver forms.  The veteran did not submit any waiver forms to 
the AOJ regarding his employment records.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

While the veteran clearly fulfills criterion (A), the veteran 
does not fulfill criteria (B) and (C).  There is no medical 
evidence that suggests a nexus between service and the 
veteran's current disability.  As discussed above, the 
veteran was not diagnosed or treated for schizophrenia until 
nearly four years after service.   
As discussed above, the veteran is not competent to state 
that his schizophrenia is related to his service, as that 
requires a medical opinion.  Beausoleil, 8 Vet. App. at 464 
(1996); see Espiritu, 2 Vet. App. at 494 (1992).

For the reasons stated above, the Board finds that a medical 
examination is not necessary to determine the etiology of the 
veteran's schizophrenia.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim.  

Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for paranoid schizophrenia, 
undifferentiated type is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


